TEE     ATTORXEY            GEXERAL
                       OF   TEXAS

                       June 26, 1987




Honorable Russell P. Brooks            Opinion No.   ~~-730
Hunt County Attorney
P. 0. Box 1097                         Ret   Responsibility for medical
Greenville, Texas   75401              expanses incurred on behalf of
                                       an indigent prisoner transferred
                                       from a county jail to the Texas
                                       Department of Corrections on a
                                       bench warrant

Dear Mr. Brooks:

     You ask about payment of medical expenses for an indigent
prisoner incarcerated in a county jail. Specifically, you ask about
a prisoner who was serving a sentence in the Texas Department of
Corrections (TDC) and was transferred from TDC to a county jail,
pursuant to a bench warrant3 in order to stand trial on a felony
charge. While he was in the county jail, his jaw was broken and he
underwent surgery at a local hospital. You ask whether TDC or the
county jail is liable for his medical expenses.

     Article 6166g, V.T.C.S., provides:

             The Texas [Board of Corrections], together with
          the [director] hereinafter provided for, shall be
          vested with the exclusive management and control of
          the [Department of Corrections], and all properties
          belonging thereto, subject only to the limitations
          of this Act, and shall be responsible for the
          management of the affairs of the [Department of
          Corrections] and for the proper care, treatment,
          feeding, clothing and management of the prisoners
          confined therein.

That statute requires TDC to provide medical care for "prisoners
confined therein." See generally Attorney General Opinion JM-580
(1986).

     Article 104.002(a) of the Code of Criminal Procedure governs
liability for expenses for the care of persons incarcerated in county
jails:




                                  p. 3394
Honorable Russell P. Brooks - Page 2   (JM-730)




            Except as otherwise provided by this article, a
         county is liable for all expenses incurred in the
         safekeeping of prisoners confined in the county
         jail or kept under guard by the county. If a
         prisoner is transferred to a county from another
         county on a change of venue, for safekeeping, or
         for   a  habeas   corpus hearing.     the   county
         transferring the prisoner is liable for the
         expenses described by this article.      (Emphasis
         added).

Article 104.002(a) makes counties liable for medical care provided to
indigent prisoners confined in county jail. Attorney General Opinion
Nos. JM-643 (1987); JM-487 (1986); H-703 (1975); M-870 (1971).

     The prisoner in question was transferred from TDC to the county
jail pursuant to a bench warrant. A bench warrant is the common law
writ used to bring a convict confined in rhe penitentiary to trial in
another case. Ex parte Lowe, 251 S.W. 506, 507 (Tex. Grim. App.
1923); Gaines v. State, 53 S.W. 623, 624 (Tex. Grim. App. 1899). Both
article 6166g, V.T.C.S.. and article 104.002 of the Code of Criminal
Procedure discuss liability for prisoners "confined in" prisons and
jails, respectively. The ordinary meaning of "to confine" is "to
restrain within limits." Webster's New International Dictionary (2d      ?
ed.). Words in statutes should be given their ordinary meanings.
Gov't. Code art. 10(i), 5311.011(a).         Therefore, we construe
"confined" in article 61666 and article 104.002 to refer to a
prisoner's physical presence in a prison or jail. Thus, the prisoner
in question was no longer "confined in" TDC while he was in the county
jail. Cf. Ex parte Hudson, 655 S.W.2d 206, 208 (Tex. Grim. App.
1983) (prisoner may receive credit toward TDC sentence for time spent
in county jail if TDC places a "hold" on prisoner); Ex parte Alvarez,
519 S.W.2d 440, 443 (Tex. Grim. App. 1975). Rather, he was "confined
in" the county jail.      See also Code Grim. Proc. art. 104.002
(specifically excepting prisoners brought from another county on a
change of venue, for safekeeping, or for a habeas corpus hearing).
Therefore, article 104.002 of the Code of Criminal Procedure rather
than article 6166g. V.T.C.S., governs liability for medical expenses
of the indigent prisoner you describe.

     You also ask whether the enactment in 1985 of the Indigent Health
Care and Treatment Act, article 4438f. V.T.C.S., affects our answer to
your question. Both article 104.002 of the Code of Criminal Procedure
and article 61668 are specific statutes governing indigent health care
in specific situations. The Indigent Health Care Act governs indigent
health care generally. We concluded in Attorney General Opinion
JM-643 (1987) that the Indigent Health Care Act does not affect the
application of article 104.002 of the Code of Criminal Procedure.
Similarly, we conclude that the Indigent Health Care Act does not




                                 p. 3395
Honorable Russell P. Brooks - Page 3      (JM-730)




affect the application of article 61668. V.T.C.S. See American Canal
Co. of Texas v. Dow Chemical Co., 380 S.W.2d 662, 666(Tex. Civ. App.
- Houston 1964, writ dism'd).

                              SUMMARY

             A county is liable for the medical expenses of
          a prisoner confined in county jail who was trans-
          ferred from the Texas Department of Corrections to
          the county jail pursuant to a bench warrant.




                                          JIM     MATTOX
                                          Attorney General of Texas

MARY KELLER
Executive Assistant Attorney General

JDDGE ZOLLIE STBAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                                p. 3396